LINDE, J.
Plaintiff appealed from an order of the circuit court of Jackson County affirming the judgment and orders of the district court, after considering their legality upon a writ of review. The Court of Appeals reversed and remanded without opinion, citing its decision in Hoffman v. French, 36 Or App 739, 585 P2d 730 (1978), in which the court held that circuit courts no longer have statutory authority to issue writs of review to the district courts. 36 Or App 641, 585 P2d 772 (1978) .
In Hoffman v. French, 287 Or 323, 599 P2d 452 (1979) , decided this day, we reversed the Court of Appeals and held that circuit courts retain authority to review proceedings in the district courts by writ of review, ORS 34.010 - 34.100. The parties in the present case limited their argument in this court to that procedural decision of the Court of Appeals and did not address the merits of the writ of review. Under the circumstances of this case, we therefore limit ourselves to reversing the decision below along with that in Hoffman v. French and remand it to the Court of Appeals for determination of the merits of plaintiff’s appeal.
Reversed and remanded.